Citation Nr: 0217018	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for traumatic 
amputation of the right ring finger.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Regional 
Office (RO) that denied the veteran's claim for a 
compensable evaluation for traumatic amputation of the right 
ring finger.


FINDINGS OF FACT

1.  The veteran sustained an amputation of the distal 
phalanx of the right ring finger.

2.  This is productive of pain.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for amputation of 
the right ring finger have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in 
effect both before and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-
grounded claim requirement, has expanded the duty of the 
Department of Veterans Affairs (VA) to notify the veteran 
and the representative of the information and evidence 
necessary to substantiate a claim, and has enhanced VA's 
duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which were effective August 29, 2001.  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  A rating decision apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case 
issued in April 2002 apprised the veteran of the law 
applicable in adjudicating the appeal.  The Board notes that 
the statement of the case contained the pertinent provisions 
of the VCAA, and apprised the veteran of that evidence he 
needed to submit and the development the VA would undertake.  
The correspondence reflects that the veteran's 
representative received a copy.  There is no indication that 
this correspondence was returned as undeliverable.  As such, 
the Board finds that the VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim, as well as the actions expected of him and those the 
VA would provide, have been met.  In light of the favorable 
determination in this case, the veteran is not adversely 
affected by any failure to provide the specific provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records 
as well as a current VA examination.  The veteran has not 
indicated that there is any additional evidence that could 
be obtained.  Accordingly, the Board finds that all 
information and evidence have been developed to the extent 
possible and that no prejudice will result to the veteran by 
the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

The service medical records disclose that the veteran was 
hospitalized in September 1952 following a traumatic 
amputation of the right ring finger at the distal phalanx.  
On the separation examination in January 1953, this was 
noted to be asymptomatic.  

The veteran was examined by the VA in June 2000.  The claims 
folder was reviewed.  The veteran reported that he had 
intermittent low grade discomfort in the finger and that it 
had become gradually worse over the years.  He stated that 
he had problems with discomfort in the distal aspect of the 
finger on a daily basis, and that he took medication for it.  
The pain did not keep him awake at night.  He had not noted 
any significant functional abnormalities with the hand, with 
the exception of the loss of the distal phalanx.  An 
examination revealed a well healed amputation of the distal 
phalanx of the right third digit.  Range of motion at the 
proximal interphalangeal joint was within normal limits.  
The impression was right middle finger traumatic amputation 
of the distal phalanx.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Although the regulations do not give past medical reports 
precedence over current findings, the Board is to consider 
the veteran's medical history in determining the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

A 10 percent evaluation may be assigned for amputation of 
the ring finger of the major or minor extremity without 
metacarpal resection, at the proximal interphalangeal joint 
or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 
5155 (2002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 
2002).

A 10 percent evaluation may be assigned for superficial 
scars that are painful on examination.  Note 2:  In this 
case, a 10 percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of this 
part would not warrant a compensable evaluation.  Diagnostic 
Code 7804 (effective August 30, 2002).  

Initially, the Board notes that the RO has evaluated the 
veteran's service-connected disability under Diagnostic Code 
5227, which is a code for ankylosis of a finger.  In light 
of the fact that the veteran sustained an amputation of the 
distal phalanx of the right ring finger during service, the 
Board believes that there are other, more appropriate codes 
under which this disability should be evaluated.  As noted 
above, however, since the amputation was at the level of the 
distal phalanx, there is no basis for a compensable 
evaluation under Diagnostic Code 5155.  

The recent VA examination demonstrates that the veteran 
asserts that he experiences pain on a daily basis.  He takes 
medication to take the edge off the pain.  Under these 
circumstances, the Board finds that a 10 percent evaluation 
is warranted as comparable to a painful scar.  In this 
regard, the Board observes that the recent amendment to 
Diagnostic Code 7804 explicitly authorizes a 10 percent 
rating even when such is not warranted based on the 
amputation.  This is the maximum schedular evaluation that 
may be assigned and there is no basis on which a higher 
rating would be warranted.  In light of the favorable 
determination contained herein, the Board finds that the 
veteran is not adversely impacted by the application of 
regulations amended during the pendency of this appeal, 
without prior notice.  Bernard v. Brown, 4 Vet.App. 384 
(1993).  See Karnas v. Derwinski, 1 Vet.App. 308, 311 
(1991).  Where a law or regulation changes after the claim 
has been filed or reopened before administrative or judicial 
process has been concluded, the version most favorable to 
the veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  As such, the evidences supports a 10 percent 
evaluation for the traumatic amputation of the right ring 
finger.


ORDER

A 10 percent evaluation for amputation of the right ring 
finger is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

